Citation Nr: 1209223	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-43 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for plantar fibroma of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2008.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in New York, New York that denied service connection for plantar fibroma.

The Veteran was afforded a videoconference hearing in October 2011 before the undersigned.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a plantar fibroma of the right foot that is of service onset for which service connection should be granted.

Review of the appellant's service treatment records discloses that in October 2001 he was seen for complaints of foot/ankle discomfort indicating that his boots were too tight.  Following examination, an assessment of extensor tendonitis was rendered.  He complained of a sore right foot in June 2002.  In February 2005, it was recorded that he had jammed a [unspecified] heel on a ladder and had residual pain and swelling.  On follow-up for right heel pain in March 2005, the assessment was "resolving".  

The Veteran was afforded a VA joints examination in February 2009.  His general complaints included onychomycosis and bilateral tinea pedis but no mention of a right foot nodule.  Subsequent VA outpatient records dated in March 2009 note that he sought treatment for a painful 'bump' on the right foot of six months' duration.  He indicated that this had begun when he was in the Navy and his boots were too small.  The Veteran was referred to the podiatry clinic that subsequently confirmed a diagnosis of right foot plantar fibrosis.  A November 2011 letter from a VA podiatrist indicated that the Veteran for a mass at the bottom of his right foot, and confirmed his diagnosis of plantar fibroma.  Service connection is in effect for disabilities that include right ankle sprain and calcaneal spurring and tinea pedis.  

The record reflects that that Veteran has not had a specific examination for the right foot.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103(d); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon at 83; Locklear v. Nicholson, 20 Vet.App. 410, 419 (2006).  Additionally, veterans who lack medical training cannot be expected to precisely delineate the medical nature of their claims. Clemons v. Shinseki, 23 Vet.App. 1, 4-5 (2009).

In this instance, the Veteran was treated for right foot and ankle complaints during service, and service connection for right ankle disability has been granted.  Consequently, a VA examination is warranted to determine the nature and etiology of the right foot plantar fibroma, specifically, whether it is related to service or whether it was caused or aggravated by a service-connected disability.  In addition, appropriate VCAA notice should be provided with regard to the evidence or information necessary to establish a secondary service connection claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send appropriate VCAA notification, to include the evidence or information necessary to establish a secondary service connection claim.

2.  Schedule the Veteran for a VA podiatry examination to ascertain the nature, etiology and onset of right foot plantar fibroma.  All tests and studies deemed necessary should be conducted and clinical findings should be reported in detail.  The claims file must be sent to the examiner for review.

The examiner should identify all right foot disability other than that for which the Veteran is service-connected.  With respect to any such diagnosed right foot disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) related to service.  The examiner should also indicate whether it is at least as likely as not that such disability was (a) caused by an already service connected disability or (b) aggravated (i.e., worsened beyond its natural progression) by an already service connected disability.

The examiner should provide full rationale for the opinions and conclusions reached in a narrative report.  

3.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


